Citation Nr: 1120730	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-27 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Richmond J. Brownson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and an observer



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to service connection for a low back disorder is addressed in the Remand portion of the decision below and is remanded the RO.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was last denied in an April 2002 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final April 2002 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  The Veteran's claim for service connection for a low back disorder was last denied in a March 2004 rating decision, and no appeal was initiated from that decision.

4.  Evidence associated with the claims file since the final March 2004 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted since the March 2004 rating decision, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  With respect to the claim to reopen the issue of service connection for a low back disorder, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in October 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

As for the Veteran's claim to reopen, the law explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified and available VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While no VA examination was provided to the Veteran in conjunction with the claim of service connection for a psychiatric disorder, the Board finds that as no new and material evidence has been submitted.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); see also 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

A. Psychiatric Disorder

A January 1998 rating decision denied the Veteran's original claim for service connection for mental condition on the basis that the identified mental condition was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection.  Subsequently, an April 2002 rating decision denied the service connection claim again after finding that the Veteran's anxiety disorder with depression existed prior to service and that there was no evidence that the condition permanently worsened as a result of service.  Although notified of this decision by the RO in April 2002, the Veteran did not file an appeal of this issue, and the April 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200 (2010).  The relevant evidence of record at the time of the April 2002 rating decision consisted of the Veteran's service treatment records, VA outpatient treatment records dated from September 1998 through January 2002, VA examination reports dated in July 1998 and September 1999, and a July 1999 letter from a private physician.

As the April 2002 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the November 2008 rating decision, the RO found that no new and material evidence has been submitted to reopen the Veteran's claim of service connection for a psychiatric disorder.  Such decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the April 2002 rating decision includes VA outpatient treatment records, dated from April 2002 through February 2010; a July 2007 VA fee-based examination report; and a transcript of the Veteran's April 2011 hearing before the Board.

The RO denied the Veteran's claim for service connection for anxiety disorder with depression in April 2002, and at that time, there was no medical evidence of record that the Veteran's preexisting psychiatric disorder was aggravated beyond its normal progression by his military service.  This continues to be the case.  The VA outpatient treatment records reveal ongoing treatment for the Veteran's anxiety, panic attacks, and personality disorder.  

Through written statements and during the April 2011 hearing before the Board, the Veteran asserted that he must be afforded the presumption of soundness on service entrance because he was found qualified for military service.  However, essentially, the last final April 2002 rating decision essentially determined that the presumption of soundness was rebutted upon finding that the evidence of record showed that the Veteran's psychiatric disorder existed prior to service.  In the July 2007 VA fee-based examination, the Veteran also reported that the onset of his panic was during basic training for which he saw the military psychiatrist who put him on Valium.  The Veteran also stated that his symptoms of panic/anxiety disorder began in 1973.  However, the Veteran's statements of his medical and service history have already been considered by VA.  Accordingly, this evidence does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a psychiatric disorder.  To the extent that the Veteran making an additional assertion that his psychiatric disorder was incurred in service on a direct basis, the Board observes that reliance upon a new etiological theory is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  

Although all the medical evidence received since the April 2002 final rating decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not relate to an unestablished fact and does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material).  Accordingly, the issue of entitlement to service connection for a psychiatric disorder is not reopened.

As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Low Back Disorder

A March 2004 rating decision denied the Veteran's original claim for service connection for a low back disorder on the basis that the medical evidence of record failed to show that a low back disorder was diagnosed in service, or evidence of current treatment or diagnosis of a low back disorder.  Evidence considered at the time of the March 2004 unappealed rating decision included the Veteran's service treatment records and VA medical records.  As the rating decision was not appealed, that decision is final as to the issue of entitlement to service connection for a low back disorder.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In the December 2009 rating decision, the RO decided that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for a low back disorder.  As discussed above, such decision is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett, 83 F.3d at 1383-84; McGinnis, 4 Vet. App. at 244.

Evidence received since the RO's March 2004 rating decision includes private medical records, dated from June to July 1999; VA treatment outpatient treatment records, dated from April 2002 through February 2010; a July 2007 VA fee-based examination report; and a transcript of the Veteran's April 2011 hearing before the Board.

The medical evidence received since the March 2004 rating decision is "new" in that it was not of record at the time of the March 2004 decision.  In addition, VA outpatient treatment records, as well as the July 2007 VA fee-based examination report, now show that the Veteran is currently being treated for a low back disorder.  Specifically, the July 2007 VA examination report noted a diagnosis of osteoarthritis of the lumbar spine, with intervertebral disc syndrome involving the sciatic nerve.  

Thus, the evidence received since the March 2004 rating decision includes medical evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a low back disorder is reopened, and is the subject of the Remand herein.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder is denied.

New and material evidence having been submitted to reopen the claim of service connection for a low back disorder, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a low back disorder.  He claims that the onset of this condition was during his military service.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

During his April 2011 hearing before the Board, the Veteran testified that he injured his back on active duty service while he was on bivouac during basic training.  He further contends that he continued to experience chronic back pain ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).

The medical evidence of record includes a current diagnosis of a low back disorder.  Specifically, a July 2007 VA examination report noted a diagnosis of osteoarthritis of the lumbar spine, with intervertebral disc syndrome involving the sciatic nerve.  

The Veteran's service treatment records show complaints of low back pain on multiple occasions.  A January 1974 service treatment report stated that the Veteran's complaint of chronic low back pain dated back to November 1973 while in basic training.  

The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim herein.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his low back disorder, since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any low back disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service treatment records in the claims file, as well as the Veteran's lay statements, the examiner must state whether any current low back disorder is related to the Veteran's military service.  Specifically, the examiner must indicate whether the Veteran's currently diagnosed low back disorder represents subsequent manifestations of the complaints of low back pain shown in service, is or otherwise related to such complaints.  A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


